     Case 4:19-cv-01177 Document 23 Filed on 07/16/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             July 16, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk

                                HOUSTON DIVISION


QUELONDA LURAYE GRAY,                          §
                                               §
      Plaintiff,                               §
                                               §
V.                                             §    CIVIL ACTION NO. H-19-1177
                                               §
ANDREW SAUL                                    §
COMMISSIONER OF THE                            §
SOCIAL SECURITY ADMINISTRATION,                §
                                               §
      Defendant.                               §

                                    FINAL JUDGMENT

          It is ORDERED and ADJUDGED for the reasons set forth in this Court’s separate

Memorandum and Order that Plaintiff’s Motion for Summary Judgment (Document No. 17) is

DENIED, Defendant’s Motion for Summary Judgment (Document No. 19) is GRANTED, and the

decision of the Commissioner of Social Security is AFFIRMED.

      This is a FINAL JUDGMENT.

      The Clerk will enter this Order and send copies to all parties of record.

      Signed at Houston, Texas, this    16th    day of       July     , 2020.
